Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim(s) 2, 14, and 21 recite “another system at another property within a threshold distance of the property” which is subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At best, the specification discloses the latency governor 170 may enable or disable the peer-to-peer communication path 160 based on comparing the monitoring signal data latency to a threshold value [0045]. For the purpose of this examination, Examiner construes this limitation as a peer-to-peer connection for transmitting signals.
Claims 3, 8, 15, and 20 further recite “…the threshold distance of the property…” which is subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At best, the specification discloses the latency governor 170 may enable or disable the peer-to-peer communication path 160 based on comparing the monitoring signal data latency to a threshold value [0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,9-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al. (US 8,779,919 B1), in view of Erringer (US 2012/0259988 A1).

Regarding claim 2, Darling discloses a method comprising (Darling [Abstract] the method comprising receiving an encoded event code from a base station over an interface connection):
determining, by a system at a property (home or business) that communicates with a remote monitoring system (a remote monitoring center 108), to send data to the remote monitoring system along a communication path from a plurality of communications paths (selecting a first transmission method from two or more communication methods) for communicating with the remote monitoring system (Darling, fig. 1, col. 3, lines 63-66, discloses a home or business security system which includes a base station 100 and sensors 102, 104, and 106. After receiving an alarm event from one or more of the sensors, base station 100 may send an alarm signal to a remote monitoring center 108 or third party intermediary 110 indicative of the event sensed by one or more of the sensors. Col. 2, lines 13-23, discloses an alarm event communication module, for transmitting event codes from a security panel to a remote location, the method comprising receiving an encoded event code from a security panel over an interface connection, selecting a first transmission method from two or more communication methods based on the received event code, encoding the event code based on the first communication method, and transmitting the encoded event code to remote location by a communication module configured to communicate using the first communication method); and
sending, by the system at the property, the data to the remote monitoring system using the communication path ii) that was determined using at least one of a type of the data (Darling, Col. 4, lines 41-52, AECM 112 may receive an event code from the base station 100 pre-designated by AECM 112 as being of an urgent nature. The AECM 112 determines that the received event code is of an urgent nature and, as a result, selects a fastest and/or most reliable communication method of communication from two or more communication methods available to the AECM 112. Alternatively, if the AECM 112 determines that a received event code from the base station 100 is not of an urgent nature, the AECM 112 may select a method of communication based on the most cost-effective way to communicate), an encryption standard for the system, or another encryption standard for the other system.
	Darling did not explicitly disclose sending, by the system at the property, the data to the remote monitoring system using the communication path i) with the remote monitoring system that includes another system at another property within a threshold distance of the property.
 	Erringer discloses sending, by the system at the property (agent machine 103), the data to the remote monitoring system (administrative machine 102) using the communication path i) with the remote monitoring system that includes another system at another property within a threshold distance (peer-to-peer connection) of the property (Erringer - fig. 3B; [0045] discloses that during the course of an initial connection establishment procedure, a connection may be selected after a test is automatically performed to identify the best connection. The best connection identified in the established peer-to-peer connections is automatically selected as the preferred connection by default (path selected among plurality of paths). [0026] If a peer-to-peer connection is established, all data is transferred between the agent machine 103 and the administrative machine 102 via the peer-to-peer connection).
One of ordinary skill in the art would have been motivated to combine the teachings of Darling and Erringer because these teachings are from the same field of endeavor with respect to identifying the best path for transmitting messages from source to destination.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Erringer into the system by Darling, thereby enabling dynamic testing and selection of the best peer to peer group path communication based on the result of the test and enhance the user experience, Erringer [0049].

Regarding claim 9, Darling and Erringer disclose the method of claim 2, comprising: determining a priority (urgency or priority) for the data (Darling, col. 3, lines 29-32, a transmission method is determined, at least in part, by an urgency or priority assigned to an event code generated by the security system. Col. 4, lines 28-32, when AECM 112 receives an event code from the base station 100, it determines whether the event code represents an event of an urgent nature, and determines, based on a pre-assigned urgency or priority of the event code, how and where to transmit the event code); and
determining, using the priority for the data, whether to send the data using the communication path or to skip currently sending the data using the communication path, wherein sending the data using the communication path is responsive to determining to send the data using the communication path (Darling, Col. 7, line 65-Col. 8, line 8, an alphabetical or numerical code is assigned to each contact, indicating an order in which each contact should be contacted by the processor 200. Multiple ways to contact each person could be stored. For example, in case of an urgent event, a homeowner could store his telephone number and his email address, and store an indication of a first preferred method of communication. In this example, the homeowner could indicate that a preferred method of communication is via telephone. When an urgent event code is received by processor 200, it could contact the homeowner via the telephone number stored in memory 202, and provide, for example, a pre-recorded message indicative of the type of alarm event associated with the received event code. Col. 8, line 57-col. 9, line 8, for each communication technique available to the AECM 112, the homeowner or technician could assign a priority, indicating an order for the processor 200 to attempt communications when urgent event codes are received from base station 100. The homeowner or technician may also assign a different priority hierarchy to the available communication techniques for when non-urgent event codes are received. For example, for an AECM 112 that provides for Internet, POTS, cellular data, and cellular voice communications, for event codes that have been designated as urgent, the homeowner or technician may indicate that processor 200 should send communications via the Internet 114 first, followed by cellular data network 116, then using POTS 118, and then by the cellular voice network 120. For non-urgent event codes, the priority hierarchy could indicate that processor 200 should try the Internet 114 first, followed by POTS 118. If both Internet and POTS fail, then communications may be attempted one or more times at one or more future times or, at some point, disregarded altogether).
The motivation to combine is similar to that of claim 2.

Regarding claim 10, Darling and Erringer disclose the method of claim 9, wherein: the data comprises an alarm signal; the priority for the data comprises an alarm signal priority; and determining whether to send the data using the communication path or to skip currently sending the data using the communication path comprises determining whether the alarm signal priority satisfies user-defined emergency situation criteria and to send the data using the communication path (Darling, Col. 1, line 61 -Col. 2, line 12, discloses a connection interface for receiving alarm event information from a security panel. A communication module to decode the event code from the alarm event information, select a first transmission method from two or more transmission methods based on the event code and the criteria, and encode the event code into a format suitable for transmission in conformance with the first transmission method selected by the processor, and a first communication module, configured to transmit the encoded event code using the first transmission method. Col. 8, line 57-col. 9, line 8, for each communication technique available to the AECM 112, the homeowner or technician could assign a priority, indicating an order for the processor 200 to attempt communications when urgent event codes are received from base station 100. The homeowner or technician may also assign a different priority hierarchy to the available communication techniques for when non-urgent event codes are received. For example, for an AECM 112 that provides for Internet, POTS, cellular data, and cellular voice communications, for event codes that have been designated as urgent, the homeowner or technician may indicate that processor 200 should send communications via the Internet 114 first, followed by cellular data network 116, then using POTS 118, and then by the cellular voice network 120. For non-urgent event codes, the priority hierarchy could indicate that processor 200 should try the Internet 114 first, followed by POTS 118. If both Internet and POTS fail, then communications may be attempted one or more times at one or more future times or, at some point, disregarded altogether).
The motivation to combine is similar to that of claim 9.

Regarding claim 11, Darling and Erringer disclose the method of claim 2, wherein sending the data uses the communication path selected using the type of the data that is either critical data or non-critical data (Darling, Col. 4, lines 41-52, AECM 112 may receive an event code from the base station 100 pre-designated by AECM 112 as being of an urgent nature. The AECM 112 determines that the received event code is of an urgent nature and, as a result, selects a fastest and/or most reliable communication method of communication from two or more communication methods available to the AECM 112. Alternatively, if the AECM 112 determines that a received event code from the base station 100 is not of an urgent nature, the AECM 112 may select a method of communication based on the most cost-effective way to communicate).
The motivation to combine is similar to that of claim 2.

Regarding claim 12, Darling and Erringer disclose the method of claim 2, wherein sending the data uses the communication path selected using at least one of a speed or a reliability of the communication path (Darling, col. 4, lines 42-48, AECM 112 may receive an event code from the base station 100 pre-designated by AECM 112 as being of an urgent nature. The AECM 112 determines that the received event code is of an urgent nature and, as a result, selects a fastest and/or most reliable communication method of communication from two or more communication methods available to the AECM 112).
The motivation to combine is similar to that of claim 2.

Regarding claim 13, Darling and Erringer disclose the method of claim 2, wherein the system and the other system both (sensors at home and businesses) report data about their respective properties to the monitoring system (police, fire, paramedic, ambulance) (Darling, fig. 1, col. 3, lines 44-55, discloses base station 100 and sensors are typically installed inside a home or business to detect and report one or more conditions of the premises or a monitored item, herein referred to as "alarm events", such as a detection of smoke, fire, carbon monoxide, break-ins, health emergencies, etc. Such events can be considered to be "urgent conditions", "urgent events" or "emergency events" because the nature of such events implies a high probability of an imminent loss of life or property. Such an urgent or emergency event may also be defined by whether a response from authorities is desired. Such authorities comprise police, fire, paramedic, ambulance, etc). Alarms from sensors located in properties such as homes and businesses all send their reports to monitoring systems such as police, fire, paramedic, ambulance).
The motivation to combine is similar to that of claim 2.

Regarding claim 14, the system is rejected with rational similar to the method of claim 2.
Regarding claim 21, the medium is rejected with rational similar to the method of claim 2.

Claim 3-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al. (US 8,779,919 B1), in view of Erringer (US 2012/0259988 A1), further in view of Brown et al. (US 2003/0021416 A1).

Regarding claim 3, Darling and Erringer  disclose the method of claim 2, but did not explicitly disclose comprising: determining, from the plurality of communication paths with the remote monitoring system, the communication path using at least one of the type of the data, the encryption standard for the system, the other encryption standard for the other system that is a) within the threshold distance of the property that includes the system, and b) included in the communication path.
Brown discloses determining, from the plurality of communication paths with the remote monitoring system, the communication path using at least one of the type of the data, the encryption standard for the system, the other encryption standard for the other system that is a) within the threshold distance of the property that includes the system, and b) included in the communication path (Brown [0055] disclose channel options included with each channel as depicted by channel options 58a-58n. Channel options preferably include encryption levels required to record message entries within a messaging session. Advantageously, channel options may be selected when a user requests a new channel. Alternatively, a user may select a channel based on the encryption levels set in the channel options for that channel. Moreover, a business or other network service provider may automatically set channel options for each of channels 52a-52n. Thus, a communication path is transmission of data is determined based on if the channel satisfies the encryption level required by the type of data to be transmitted).
One of ordinary skill in the art would have been motivated to combine the teachings of Darling, Erringer and Brown because these teachings are from the same field of endeavor with respect to identifying the best path for transmitting messages from source to destination.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brown into the system by Darling and Erringer, thereby enabling the selection of a communication channel that satisfies the requirements of an application and enhance the user experience, Brown [0055].

Regarding claim 4, Darling, Erringer and Brown disclose the method of claim 3, wherein determining the communication path comprises selecting, from the plurality of communication paths with the remote monitoring system (Darling, Col. 2, lines 4-12, discloses an alarm event communication module to decode an event code from the alarm event information, select a first transmission method from two or more transmission methods based on the event code and the criteria, and encode the event code into a format suitable for transmission in conformance with the first transmission method selected by the processor, and a first communication module, configured to transmit the encoded event code using the first transmission method) and 
using encryption parameters for the plurality of communication paths, the communication path that satisfies a minimum encryption level required to transmit the data (Brown [0055] Channel options are included with each channel as depicted by channel options 58a-58n. Channel options preferably include encryption levels required to record message entries within a messaging session. Advantageously, channel options may be selected when a user requests a new channel. Alternatively, a user may select a channel based on the encryption levels set in the channel options for that channel. Moreover, a business or other network service provider may automatically set channel options for each of channels 52a-52n).
The motivation to combine is similar to that of claim 3.

Regarding claim 5, Darling, Erringer and Brown disclose the method of claim 3, wherein determining the communication path comprises:
determining an encryption type (symmetric key encryption) for the data (Brown [0070] in response to a user selection of selectable button 84 the user may be provided encryption options such as those depicted in graphical window 90. For example, the user may select where to save the encrypted log file, including a log file repository and particular users, as illustrated at indicator 92. In another example, the user may select a type of encryption to utilize, such as symmetric key encryption, as depicted at indicator 94); and
selecting, from the plurality of communication paths with the remote monitoring system and using the encryption type for the data, the communication path with the other encryption standard for the other system that satisfies the encryption type for the data (Brown [0070] discloses a user’s ability to select a type of encryption to utilize, such as symmetric key encryption. [0055] Channel options preferably include encryption levels required to record message entries within a messaging session. A user may select a channel based on the encryption levels set in the channel options for that channel. Therefore, the user selects a channel/communication path that satisfies encryption type such as symmetric key encryption preferred/selected  by the user for the transmission of a data).
The motivation to combine is similar to that of claim 3.

Regarding claim 6, Darling, Erringer and Brown disclose the method of claim 3, wherein determining the communication path comprises:
determining one or more transmission pathway criteria (Darling, col. 16, lines 28-38, a first event code could be encoded and transmitted as a data message over Internet 114, while the second event code indicative of a desire to open a voice communication, may be transmitted over a cellular voice network. In any case, processor 200 may select a particular communication method based on criteria stored in memory 202, such as an indication instructing processor 200 to transmit the event code(s) indicative of an event occurring at or within the premises where base station 100 is located, and a desire to open a voice communication channel, using a pre-selected communication method); and
selecting, from the plurality of communication paths with the remote monitoring system and using the one or more transmission pathway criteria, the communication path that satisfies the transmission pathway criteria (Darling, Col. 2, lines 4-12, discloses an alarm event communication module to decode an event code from the alarm event information, select a first transmission method from two or more transmission methods based on the event code and the criteria, and encode the event code into a format suitable for transmission in conformance with the first transmission method selected by the processor, and a first communication module, configured to transmit the encoded event code using the first transmission method. Col. 4, lines 44-52, The AECM 112 determines that the received event code is of an urgent nature and, as a result, selects a fastest and/or most reliable communication method of communication from two or more communication methods available to the AECM 112.).   
The motivation to combine is similar to that of claim 3.

Regarding claim 7, Darling, Erringer and Brown disclose the method of claim 3, comprising:	determining that a primary transmission pathway is unavailable (Internet fails), wherein determining, from the plurality of communication paths (internet and cellular network) with the remote monitoring system, the communication path is responsive to determining that the primary transmission pathway is unavailable (Darling, Col. 7, lines 18-25, memory 202 stores a corresponding indication of one or more preferred communication techniques to transmit the event code if received from the base station 100 via the connection interface 204. For example, a preferred method of communications for urgent events might comprise sending a data message over the Internet and then via cellular data network 116 if the communication over the Internet fails. Col. 16, lines 38-43, when an event code equal to 606 is received, processor may determine, by looking up event code 606 in a table stored in memory 202, that a voice communication channel should be established using, first, a POTS connection (primary path) and if that fails, or is unavailable, a cellular voice channel).
The motivation to combine is similar to that of claim 3.

Regarding claim 8, Darling, Erringer and Brown disclose the method of claim 7, wherein the primary transmission pathway comprises a direct connection from the system to the monitoring system without any intervening systems from other properties within the threshold distance of the property (Darling, col. 4, lines 2-5, the base station 100 might be directly connected to the POTS network and call the remote monitoring center using a telephone number pre-programmed into the base station 100. In this example, the alarm signal typically comprises DTMF tones encoded with the afore-mentioned alarm reporting protocols).
The motivation to combine is similar to that of claim 3.

Regarding claim(s) 15-20, the claims are rejected with rational similar to claim(s) 3-8, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to providing communication path between a monitored properties and a central monitoring station.
Satish et al. (US 2009/0315699 A1)
Petite (US 2003/0078029 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451